DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, and 13-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Isaji (US 2019/0293103 hereinafter Isaji) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or 

In regards to claim 1, Isaji discloses;” A clamp (Abstract and Fig. 6) comprising: a first holder (Fig. 6 (12)) that holds a first outer sheath that accommodates a first electric wire (Fig. 6 (42)); and a fixed portion (Fig. 9 (54)) configured to be connected to the first holder and fixed to a fixation portion, wherein the fixed portion includes an insertion groove (Fig. 6 (shown)) into which a columnar fastener (Fig. 9 (68)) on the fixation portion is configured to be inserted, the insertion groove extends through the fixed portion in a first direction, and the insertion groove is shaped so as to include a mouth (Fig. 5 (shows a “mouth opening in the structure) in a plan view seen in the first direction, the mouth opening in a second direction intersecting the first direction.”

In regards to claim 6, Isaji discloses;” The clamp according to claim 1, further comprising a second holder that holds a second outer sheath (Fig. 5 (20)) that accommodates a second electric wire configured to be connected to a device that differs from a device to which the first electric wire is configured to be connected, wherein the first holder, the second holder, and the 

In regards to claim 13, Isaji discloses;” A wire harness comprising: the first electric wire; the first outer sheath; the clamp according to claim 1, the clamp being a first clamp coupled to the first outer sheath (Fig. 5 (12)); and a second clamp coupled to the first outer sheath at a position away from the first clamp in a longitudinal direction of the first outer sheath (Fig. 5 (12)), wherein the first clamp is configured to be fixed to a first installation surface of the fixation portion (Fig. 5 (12) (shown)), and the second clamp (Fig. 5 (20)) is configured to be fixed to a second installation surface on a plane perpendicular to the first installation surface of the fixation portion (Fig. 5 (shown)).”

In regards to claim 14, Isaji discloses;” A wire harness comprising: the first electric wire (Fig. 6 (42)); the first outer sheath; the second electric wire (Fig. 6 (44)); the second outer sheath; the clamp according to claim 6, the clamp being a first clamp configured to be coupled to the first outer sheath and the second outer sheath in a portion where the first outer sheath and the second outer sheath are routed in parallel to each other (Fig. 6 (shown)); and a second clamp configured to be coupled to the second outer sheath, wherein the first clamp is configured to be fixed to a first installation surface of the fixation portion (Fig. 6 (12 is attached to fixture 54), and the second clamp is configured to be fixed to a second installation surface on a plane perpendicular to the first installation surface of the fixation portion (Fig. 6 (shown)).”

In regards to claim 15, Isaji discloses;” The wire harness according to claim 13, wherein the second direction is set so as to be parallel to a direction in which the second clamp is configured to be coupled to the second installation surface (Fig. 6 (shown)).”

In regards to claim 16, Isaji discloses;” The wire harness according to claim 14, wherein the second direction is set so as to be parallel to a direction in which the second clamp is configured to be coupled to the second installation surface (Fig. 6 (shown)).”

Allowable Subject Matter
Claims 2-5, 7-12, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847